854 F.2d 1317Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bruce McNEILL, Plaintiff-Appellant,v.James G. Martin, Aaron J. Johnson, John L. Hamilton,Defendants-Appellees.
No. 88-6026.
United States Court of Appeals, Fourth Circuit.
Submitted June 29, 1988.Decided Aug. 4, 1988.

Bruce McNeil, appellant pro se.
Before SPROUSE and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge
PER CURIAM:


1
Bruce McNeil seeks to appeal the district court's order refusing relief pursuant to 42 U.S.C. Sec. 1983 and/or 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  McNeil v. Martin, et al, CA-88-225-CRT (E.D.N.C. Mar. 28, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.